OPINION
{¶ 1} Wesley Tritt entered a plea of guilty to one count of possession of crack cocaine, a fourth degree felony. The trial court imposed a six-month sentence along with a mandatory *Page 2 
minimum license suspension of six months. In return for Tritt's plea of guilty, the State dismissed a second count of possession of heroin.
 {¶ 2} Tritt appealed, and counsel was appointed to prosecute the appeal. On August 11, 2008, appointed appellate counsel filed anAnders brief in accordance with Anders v. California (1967),386 U.S. 738, wherein counsel represented that, after review of the record, she could ascertain no arguably meritorious issues to present on appeal. By magistrate's order of August 20, 2008, this court informed Tritt that his counsel had filed an Anders brief and of the significance of anAnders brief. We invited Tritt to file a pro se brief assigning error for review within sixty days of August 20, 2008. Tritt has filed nothing with this court.
 {¶ 3} Pursuant to our responsibilities under Anders, we have independently reviewed the entire record of this case and we have concluded, as did appointed appellate counsel, that there are no arguably meritorious issues for appellate review and that this appeal is entirely frivolous.
 {¶ 4} Accordingly, the judgment from which this appeal is taken will be affirmed.
  BROGAN, J. and FAIN, J., concur. *Page 1